Citation Nr: 9923484	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-39 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left arm and shoulder.

2.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1978.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDING OF FACT

The veteran has not provided competent evidence of a nexus 
between current numbness of the left arm and left shoulder or 
headaches, and any incident of service.  


CONCLUSION OF LAW

The veteran has not presented well-grounded claims for 
service connection for numbness of the left arm and left 
shoulder, and headaches.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records does not 
show any findings referable to a left arm disorder, left 
shoulder disorder, or headaches.  In September 1977, the 
veteran was seen with complaints referable to the right great 
toe following "MCA."  A December 1977 treatment note shows 
that the veteran was treated for status post multiple facial 
lacerations without abrasions.  The source of these 
lacerations was not reported.  The day of treatment he was 
returned to full duty without limitations.

On examination in April 1978, for the purpose of release from 
active duty, the veteran did not report any significant or 
interval history.  Except for the facial scars noted, there 
were no abnormalities reported.  The veteran underwent an eye 
examination in May 1978.  The history of eye injuries 
reportedly included a car accident.

The veteran submitted a claim for service connection in March 
1987.  He indicated that he had been in an automobile 
accident in 1977, which resulted in facial scars, numbness of 
the face, and scarring of the eyes.  He did not report any 
numbness of the left arm and left shoulder, or headaches 
resulting from this accident.  In a May 1987 rating action, 
service connection was granted for facial scars.  

VA provided the veteran with a series of examinations in May 
1995.  At that time the veteran again reported that he had 
been in an automobile accident in 1977.  On examination of 
the cranial nerves, the veteran reported a history of 
headaches, which had worsened over the past year.  He also 
complained of arm numbness after he put any pressure on the 
arm.  This had been going on since 1991.  He reported a motor 
vehicle accident in 1978, on an Army base.  On examination, 
there was increased sensation to pinprick on the left upper 
extremity.  Vibration, proprioception and light touch were 
intact.  The examiner concluded that the veteran had tension 
headaches and left vascular outlet syndrome.  

He was also furnished with an examination of the peripheral 
nerves in May 1995.  At that time, he complained of left arm 
numbness, after putting any pressure on it.  He also 
complained of headaches that had gotten worse over the past 
year, and were described as vise like.  On examination, there 
was a decreased left radial pulse with raising of the arm.  
There was also increased pinprick in the left upper 
extremity. The cranial nerves were intact, and motor strength 
was 5/5 throughout.  There was no impairment of motor or 
sensory function, fine motor control, paralysis, neuritis or 
neuralgia.  The diagnosis was vascular outlet syndrome, left 
upper extremity and tension headaches.

Of record are reports of outpatient treatment and 
hospitalization in VA facilities.  On a July 1991 
consultation, the veteran reported that he had sustained a 
pelvic crush injury about three years prior to the treatment.  
No report of left upper extremity symptomatology was 
reported.  He was hospitalized in August 1991, at which time 
he reported fracturing his pelvis a few years prior to the 
hospitalization.  In history given upon hospitalization in 
September 1991, he stated that he had been in a motor vehicle 
accident in 1988, which resulted in a fractured pelvis and 
damage to the left shoulder.  He also stated that the had 
been involved in a motor vehicle accident in 1977, which 
required surgery for facial repairs.  Physical examination 
was unremarkable except for eczematous lesions on his elbows.  

The veteran presented testimony before a VA hearing officer 
in November 1996.  He testified that he began to experience 
headaches in 1977 after an auto accident.  He also testified 
that he had experienced headaches since that time.  He stated 
that he suffered trauma to the left side of his head and his 
left shoulder.  He first started noticing pain in the left 
upper extremity and headaches at that time.  He did state 
that he was involved in another automobile accident in the 
1980's, but had only suffered injuries to his pelvis, not to 
his left shoulder or arm.  

Analysis

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The veteran is not a medical professional, and is thus not 
competent to offer competent opinions as to medical diagnosis 
or causation.  See Grottveit and Espiritu  However, he is 
competent to provide evidence regarding observable incidents 
incidents, in this case an automobile accident.  Hence, the 
veteran has offered competent evidence in support of the 
second prong of the Caluza test for a well-grounded claim, 
namely evidence of an inservice injury.  

The Board has further reviewed the reports of examination and 
post service treatment.  These records show that the veteran 
has received diagnoses of tension headaches and left upper 
extremity vascular outlet syndrome.  Thus, he has provided 
competent evidence in support of the first prong of the 
Caluza test for a well-grounded claim, evidence of current 
disability.

However, the veteran must further provide medical evidence of 
a nexus between the post service disorders and the incidents 
of service.  It is on this basis that the veteran's claim 
fails, and is therefore not plausible.  

The veteran has testified that he has experienced continuing 
headaches and numbness in the left shoulder and arm since 
service.  He is competent to report such a continuity of 
symptomatology.  However, competent evidence would be 
necessary to relate that symptomatology to the current 
diagnoses of tension headaches and vascular outlet syndrome.  
Clyburn v. West.

The Board notes that at the hearing on appeal the veteran's 
representative asked that the veteran be afforded a VA 
neurologic examination.  Inasmuch as his claims are not well 
grounded, VA has no duty to assist the veteran with the 
development of those claims.  Epps v. Gober, supra; Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  In fact, 
the Court has cautioned VA against affording such assistance 
where the claim is not well grounded.  Grivois v. Brown, 7 
Vet. App. 100 (1994).

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render 
their claims well grounded.  Robinette v. Brown, 8 Vet. App. 
69 (1995).

The courts have held that the obligation under § 5103(a), 
exists only in the limited circumstances where the veteran 
has referenced other known and existing evidence.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  In this case, VA is not on notice of 
any known and existing evidence that would make the 
adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in the claims forms he completed, in its 
notices of decisions and in the statement of the case and 
supplemental statements of the case.


ORDER

Service connection for numbness of the left arm and shoulder 
is denied.

Service connection for headaches is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

